Citation Nr: 0311645	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  02-19 963A	)	DATE
	)
	)


THE ISSUE

Whether a December 14, 2000, decision of the Board of 
Veterans' Appeals which denied service connection for 
arthritis and bilateral hearing loss should be revised or 
reversed on the basis of clear and unmistakable error.  




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel







INTRODUCTION

The veteran had active military service from August 1946 to 
March 1949.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action pursuant to 38 U.S.C.A. §§ 5109A(a) and 
7111 for the purpose of a determination as to whether a 
December 14, 2000, Board decision which denied the veteran's 
appeal for service connection for arthritis and bilateral 
hearing loss involved clear and unmistakable error (CUE).  

The docketing of the case for review on the basis of CUE 
ensued following correspondence between the veteran and the 
RO after the December 14, 2000, Board decision.  In August 
2002 the veteran wrote to the RO to request that unspecified 
previous determinations made in February 1994 be reopened.  
The RO responded in September 2002 that all of the veteran's 
prior claims had been denied, the latest of which were denied 
by the Board in its decision of December 12, 2000.  The 
veteran was advised that new and material evidence would be 
required in order for such claims to be reopened.  In October 
2002, the veteran responded to the September 2002 letter by 
expressing the belief that his "claims contain a CUE" which 
he had "pin-pointed" in his August 2002 letter.  He 
requested that since his claims "contain a CUE," the full 
claims process beginning at the RO and ending at the Board be 
undertaken.  

Upon receipt of this correspondence, which was forwarded by 
the RO, the Board docketed the case for review of its most 
recent December 2000 decision, on the basis of CUE.  See 
38 C.F.R. § 20.1404(d) (2002)(requests not filed at the 
Board).  A request for revision transmitted to the Board by 
the Secretary pursuant to 38 U.S.C.A. § 7111(f) (relating to 
requests for revision filed with the Secretary other than at 
the Board) shall be treated as if a motion had been filed 
pursuant to paragraph c of this section [stating that motions 
for CUE revision should be filed at the Board].)


FINDINGS OF FACT

1.  A December 14, 2000, Board decision denied the veteran's 
appeal for service connection for arthritis and bilateral 
hearing loss.

2.  The veteran has failed to set forth clearly and 
specifically why the December 14, 2000, Board decision 
involved errors of fact and law which would have rendered 
manifestly different the outcome of the appeal for service 
connection for either arthritis or bilateral hearing loss.  


CONCLUSION OF LAW

The veteran has not satisfied the threshold pleading 
requirements for the revision of the December 14, 2000, Board 
decision on the basis of CUE, and the motion must be 
dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 
(West Supp. 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 
20.1404 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the Veterans Claims Assistance Act of 
2000 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for provisions not relevant to the present 
case, the VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to claims of 
CUE, since CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  
Appellants alleging CUE are not "claimants," and the term 
"claimant," as defined by 38 U.S.C. § 5100, cannot encompass 
a person seeking a revision of a final decision based upon 
CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  38 C.F.R. 
§§ 20.1400, 20.1402 (2002); See also Livesay v. Principi, 15 
Vet. App 165 (2001).  As a consequence, the VA duties to 
notify and assist pursuant to the VCAA are not applicable to 
CUE motions.  

Legal Criteria

The Board has original jurisdiction to determine whether one 
of its prior final decisions was based upon clear and 
unmistakable error.  38 U.S.C.A. § 7111.  

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran, the name of the moving party if other than the 
veteran, the applicable Department of Veterans Affairs file 
number, and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a) (2002).  

VA regulations defining what constitutes a valid claim for 
clear and unmistakable error provide, in pertinent part:  

§ 20.1403 Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for the 
error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions extant 
at the time were incorrectly applied.  

*****

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

38 C.F.R. § 20.1403 (2002).

On July 10, 2001, 38 C.F.R. §§ 20.1404 and 20.1409 were 
revised, effective July 10, 2001, to reflect the Federal 
Circuit's decision in Disabled American Veterans v. Gober, 
234 F.3d 682, 698-99 and 704 (Fed. Cir. 2000).  

Sec. 20.1404, paragraph (b) was amended to read as follows:

* * * * * (b) Specific allegations 
required.  The motion must set forth 
clearly and specifically the alleged clear 
and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due 
process, or any other general, non- 
specific allegations of error, are 
insufficient to satisfy the requirement of 
the previous sentence.  Motions which fail 
to comply with the requirements set forth 
in this paragraph shall be dismissed 
without prejudice to refiling under this 
subpart. * * * * *

Sec. 20.1409, paragraph (b) was amended to read as follows:

* * * * * (b) For purposes of this 
section, a dismissal without prejudice 
under Rule 1404(a) (Sec. 20.1404(a) of 
this part), Rule 1404(b) (Sec. 
20.1404(b)), or Rule 1404(f) (Sec. 
20.1404(f)), or a referral under Rule 
1405(e) is not a final decision of the 
Board. * * * * *

See 66 Fed. Reg. 35,902-35,903 (July 10, 
2001) (codified at 38 C.F.R. § 20.1404(b) 
and 38 C.F.R. § 20.1409(b)).

Factual Background

The veteran's original claim for service connection for 
arthritis was denied by a rating decision of October 1981.  
The veteran did not appeal this determination.  

In June 1993 the veteran filed another claim for service 
connection for arthritis.  That claim, among other 
determinations, was denied by the RO in February 1994 on the 
basis that the previously disallowed claim had not been 
reopened by submission of new and material evidence.  By a 
November 1995 decision, the Board denied service connection 
for five other disabilities that had been addressed in the 
February 1994 rating decision.  The Board noted that in his 
substantive appeal the veteran had raised the issue of 
entitlement to service connection for hearing loss and 
referred that matter to the RO for consideration.  By a 
rating decision of November 1995, the RO denied service 
connection for hearing loss.  

In June 1998, the Board entered a decision holding that the 
claim for service connection for arthritis had been reopened; 
the merits of that claim were remanded for additional 
development and adjudication.  The Board remanded the issue 
of entitlement to service connection for bilateral hearing 
loss.  The Board again remanded both issues in September 
1999.

By its December 14, 2000, decision, the Board denied service 
connection for arthritis, finding that the veteran had not 
shown good cause for failing to appear for a VA examination.  
See 38 C.F.R. § 3.655(b).  The Board denied service 
connection for bilateral hearing loss on the basis that the 
disorder was not proximately due to or the result of a 
service-connected disability, noting as well, that the 
veteran did not contend, nor did the evidence suggest hearing 
loss was incurred in service.  

Legal Analysis

The October 2002 letter which was accepted as a motion for 
CUE in the December 2000 Board decision is vague and 
imprecise as to the legal basis by which the veteran seeks 
relief by the Board.  The veteran's general allegation of CUE 
is directed at the February 1994 rating decision which led 
ultimately to the Board's decision to deny service connection 
for arthritis.  Although that decision is viewed under the 
law as having been "subsumed" by the later Board decision 
[see Donovan v. West, 158 F 3d. 1377 (Fed. Cir. 1998) and 
VAOPGRPREC 14-95], the allegations directed at that rating 
decision do not satisfy the preliminary requirement that the 
precise legal or factual error in the Board decision be 
alleged.  The letter in fact contains no allegations directed 
at the Board decision itself.  

The veteran has failed to explain why the result in the 
Board's December 14, 2000, decision would have been 
manifestly different but for the existence of unidentified 
and unexplained CUE.  He does not allege that any statutory 
or regulatory provision extant at the time of the December 
14, 2000, Board decision was incorrectly applied by the 
Board.  The veteran's motion clearly fails to satisfy the 
applicable pleading requirements.  

Under the regulation, as cited above, motions which fail to 
comply with the regulatory requirements shall be dismissed 
without prejudice to refiling.  Accordingly, the Board has no 
alternative but to dismiss the motion for review on the basis 
of CUE.  


ORDER

The motion for revision or reversal of the December 14, 2000, 
decision of the Board of Veterans' Appeals on the basis of 
CUE is dismissed without prejudice to refiling.  



                       
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 




